Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/6/2021.  
Election was made without traverse in the reply filed on 7/6/2021.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  

    PNG
    media_image1.png
    81
    651
    media_image1.png
    Greyscale

Claims 1-10, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 207640259U) in view of Zhou ("Thermally Conductive .
See IDS for the prior arts and rejection in Chinses Office Action.  
	
As for claim 1, Wang discloses a stator assembly (8, Fig. 2), comprising: 
a stator core (801) having stator slots extending in a radial direction into an inner surface of the stator core and extending axially from a first end surface to a second end surface of the stator core; 
stator coil windings (802) disposed within the respective stator slots of the stator core; and 
an electrically insulating conformal coating disposed on one or more portions of the stator core (“an electrophoretic layer (i.e., a first electrically insulating conformal layer) on the surface of the stator core 801”, Fig. 4).
Wang is silent to disclose wherein the conformal coating includes a polymer matrix impregnated with an effective amount of thermally conductive ceramic materials, above a percolation threshold, that form continuous thermal pathways across a thickness of the conformal coating. 
Zhou discloses an approach to improve thermal properties of polymers, wherein the heat conductive composite resin (i.e., polymer) is used as matrix, adopting high thermal conductivity ceramic material as filler, only after the filler content reaches a certain degree will affect the thermal conductivity of the material, only when the thermally conductive filler content exceeds the percolation threshold is its thermal conductivity significantly improved, i.e., the polymer impregnated with an effective 
Based on this distinctive technical feature, the technical problem actually solved by the technical solution in this claim is "How to ensure heat conduction efficiency while ensuring electrical insulation", and the above-mentioned features of Zhou plays the same role in order to solve the technical problems.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to ensure heat conduction efficiency while ensuring electrical insulation.  

As for claim 2, Wang as combined discloses the stator assembly of claim 1, wherein the stator assembly is configured to surround and be coaxial with a rotor assembly (9). 
The subject matter of the claims are “stator assembly”.  Therefore, rotor assembly is outside of the subject matter, and rotor assembly is intended use.  Intended use limitation is not given a patentable weight.   Furthermore, claim is required to further limiting the subject matter of a previous claim.  See MPEP section 7.36, 7.37.  
Therefore, the following limitations are not given patentable weight. 
wherein the rotor assembly comprises: a rotor core that extends in an axial direction, and wherein the rotor core comprises: rotor slots extending in a radial direction into an outer surface of the rotor core and extending axially from a third end surface to a fourth end surface of the rotor core; rotor coil windings disposed within the 
As for claim 3, Wang as combined discloses the stator assembly of claim 1, wherein the conformal coating is disposed between the stator core and the stator coil (refer Fig. 4). 
As for claim 5, Wang as combined discloses the stator assembly of claim 1, wherein the conformal coating is disposed on the surfaces of the stator slots of the stator core (refer Fig. 4).
As for claim 6, Wang as combined discloses the stator assembly of claim 1, wherein the conformal coating is disposed on the first end surface of the stator core, the second end surface of the stator core, or both (Figs. 2-3). 
As for claims 9-10, while not clearly defining, first particles having a high aspect ratio greater than about 500:1, or second particles having an aspect ratio less than about 500:1 are considered being a seeking for optimal value.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-2, 4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over VanLuik et al (US 20080042502 A1). 
As for claim 1, VanLuik discloses a stator assembly (1), comprising: 
a stator core (12) having stator slots extending in a radial direction into an inner surface of the stator core and extending axially from a first end surface to a second end surface of the stator core; 
stator coil windings (13) disposed within the respective stator slots of the stator core; and 
an electrically insulating conformal coating (15) disposed on one or more portions of the stator core, the stator coil (Fig. 5), 
wherein the conformal coating includes a polymer matrix impregnated with an effective amount of thermally conductive ceramic materials [0017, 0035, 0038-0040]. 
VanLuik discloses [0039] the polymer compound be free of voids or air pockets after filling, have good thermal conductivity.  Based on this technical feature, it is obvious being above a percolation threshold that form continuous thermal pathways across a thickness of the conformal coating. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed for improving the heat transfer.  

As for claim 2, VanLuik discloses the stator assembly of claim 1, wherein the stator assembly is configured to surround and be coaxial with a rotor assembly (2). 
The subject matter of the elected claims are “stator assembly”.  Therefore, rotor assembly is outside of the subject matter, and rotor assembly is intended use.  Intended use limitation is not given a patentable weight.   Furthermore, claim is required to further limiting the subject matter of a previous claim.  See MPEP section 7.36, 7.37.  

wherein the rotor assembly comprises: a rotor core that extends in an axial direction, and wherein the rotor core comprises: rotor slots extending in a radial direction into an outer surface of the rotor core and extending axially from a third end surface to a fourth end surface of the rotor core; rotor coil windings disposed within the rotor slots of the rotor core; and an additional electrically insulating conformal coating disposed on one or more portions of the rotor core, the rotor coil windings, or both, wherein the additional conformal coating includes a polymer matrix impregnated with an effective amount of thermally conductive ceramic materials above a percolation threshold that form continuous thermal pathways across a thickness of the additional conformal coating. 
As for claim 4, VanLuik discloses the stator assembly of claim 1, wherein the conformal coating is disposed on a surface of the stator coil windings (Fig. 5).
As for claim 6, VanLuik discloses the stator assembly of claim 1, wherein the conformal coating is disposed on the first end surface of the stator core, the second end surface of the stator core, or both (Figs. 1, 3). 
As for claims 9-10, while not clearly defining, first particles having a high aspect ratio greater than about 500:1, or second particles having an aspect ratio less than about 500:1 are considered being a seeking for optimal value.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over VanLuik et al (US 20080042502 A1) in view of Hein et al (US 20020027396 A1).  
As for claim 7, VanLuik failed to explicitly teach the claim 7.  Hein discloses wherein the polymer matrix comprises liquid crystal polymers, thermoplastic polymers (epoxy resin) [0002, 0007, etc.], organic monomers or oligomers, or a combination thereof, and wherein the thermally conductive ceramic materials (filler) [0007].  Hein further discloses (abstract, 0009, etc.) the filler material comprise about 50% to about 90% of the conformal coating, by volume.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to selected as claimed (50-60% applies) selected from Hein’s range for optimal value of a thermal conductivity.  A person of ordinary skill would have been obvious to select the amount of the thermally conductive ceramic materials depends at least in part on aspect ratios and/or alignment of the thermally conductive ceramic materials.   It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As for claim 8, VanLuik in view of Hein teaches the claim 7, wherein Hein discloses the thermally conductive ceramic materials comprise aluminum nitride (abstract, 0017, etc.), boron nitride, diamond, aluminum oxide, or a combination thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834